USDC IN/ND case 2:19-cr-00159-PPS-JEM document 37-1 filed 11/05/20 page 1 of 15




                           EXHIBIT A
    USDC IN/ND case 2:19-cr-00159-PPS-JEM document 37-1 filed 11/05/20 page 2 of 15

No Shepard’s Signal™
As of: October 23, 2020 8:37 PM Z


                               United States v. Amer Sinan Alhaggagi
                                 United States Court of Appeals for the Ninth Circuit
          June 10, 2020, Argued and Submitted, San Francisco, California; October 22, 2020, Filed
                                                        No. 19-10092

Reporter
2020 U.S. App. LEXIS 33309 *

                                                                  Criminal Law
UNITED STATES OF AMERICA, Plaintiff-
Appellee, v. AMER SINAN ALHAGGAGI,                                The panel vacated a sentence and remanded for
Defendant-Appellant.                                              resentencing in a case in which the defendant was
                                                                  convicted of attempting to provide material support
                                                                  to a terrorist organization in violation of 18 U.S.C. §
                                                                  2339B(a)(1).
Prior History: [*1] Appeal from the United States
District Court for the Northern District of California.           The defendant opened six social media accounts
D.C. No. 3:17-cr-00387-CRB-1. Charles R. Breyer,                  for people he knew sympathized with ISIS, an
District Judge, Presiding.                                        offense the district court concluded was "calculated
                                                                  to influence or affect the conduct of government by
                                                                  intimidation or coercion, or to retaliate against the
                                                                  government conduct," and thus triggered
                                                                  application of a terrorism enhancement pursuant to
Disposition: VACATED AND REMANDED.
                                                                  U.S.S.G. § 3A1.4.

                                                                  The panel explained that the § 3A1.4 enhancement
                                                                  does not automatically apply to all material support
                                                                  offenses. To trigger the enhancement, the
Core Terms                                                        government must prove elements distinct from
                                                                  those of the crime of conviction, specifically that
terrorism, enhancement, retaliate, terrorist, media,              the offense committed involved, or was intended to
sentence, intimidation, calculated, chatroom,                     promote, a "federal crime of terrorism," as defined
bombs, coercion, undercover, chats, prong,                        in 18 U.S.C. § 2332b(g)(5). Regarding the two
Guidelines, messages, users, bomb-making,                         prongs of the definition of "federal crime of
propaganda, join, sympathetic, strychnine, storage,               terrorism," the parties agreed, and the panel held
trigger, locker, sympathizers, enumerated,                        (1) that [*2] 18 U.S.C. § 2332b(g)(5)(A)—providing
weapons, online, spread                                           that the offense was calculated to influence or
                                                                  affect the conduct of government by intimidation or
                                                                  coercion, or to retaliate against government
                                                                  conduct—imposes a specific intent requirement;
Summary:
                                                                  and (2) that the defendant's conviction for violating
SUMMARY**                                                         § 2339B(a)(1) is one of the enumerated statutes in
                                                                  18 U.S.C. § 2332b(g)(5)(B).

** Thissummary constitutes no part of the opinion of the court.
It has been prepared by court staff for the convenience of the    reader.
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 3 of 15
                               2020 U.S. App. LEXIS 33309, *2

Addressing the remaining question whether the               DAVID A. EZRA,* District Judge. Opinion by Judge
defendant's conduct satisfied § 2332b(g)(5)(A),             Milan D. Smith, Jr.; Dissent by Judge Hurwitz.
and noting that it was the government's burden to
prove that element by clear and convincing
evidence, the panel held (1) because the district
court failed to determine whether the defendant             Opinion by: Milan D. Smith, Jr.
knew how the accounts he opened were to be
used, it could not find that he specifically intended
that the accounts be used to coerce or intimidate a
government; and (2) the district court did not find         Opinion
sufficient facts to indicate that the defendant's
opening of social media accounts was intended to
retaliate against government conduct.                       M. SMITH, Circuit Judge:

The panel concluded that the district court                 Amer Sinan Alhaggagi appeals a judgment of
therefore abused its discretion in applying the             conviction and sentence of the United States
terrorism enhancement.                                      District Court for the Northern District of California
                                                            imposing the Sentencing Guidelines' terrorism
Dissenting, Judge Hurwitz wrote that, reviewing the         enhancement, U.S.S.G. § 3A1.4, to his conviction
district court's factual findings for clear error and its   for attempting to provide material support to a
application of the Sentencing Guidelines to those           terrorist organization in violation of 18 U.S.C. §
facts for abuse of discretion, [*3] he could not find       2339B(a)(1). Alhaggagi opened six social media
that the district court erred in finding that the           accounts for people he knew sympathized [*4]
government met its burden of proving by clear and           with ISIS, an offense the district court concluded
convincing evidence that the defendant committed            was "calculated to influence or affect the conduct
the enumerated offense with the specific intent to          of government by intimidation or coercion, or to
achieve one of the objectives stated in §                   retaliate against government conduct," 18 U.S.C. §
2332b(g)(5)(A).                                             2332b(g)(5), and thus triggered application of the
                                                            terrorism enhancement. We reverse and remand
                                                            for resentencing.


Counsel: August Gugelmann (argued) and Mary                 FACTUAL AND PROCEDURAL BACKGROUND
McNamara, Swanson & McNamara LLP, San
Francisco, California, for Defendant-Appellant.

                                                            I. Alhaggagi's Background
S. Waqar Hasib (argued), Assistant United States
Attorney; Merry Jean Chan, Chief, Appellate                 Amer Alhaggagi was born in Lodi, California to
Division; David L. Anderson, United States                  Yemeni immigrants. After September 11, 2001,
Attorney; United States Attorney's Office, San              Alhaggagi's mother moved him and his five siblings
Francisco, California; for Plaintiff-Appellee.              to Yemen, while his father remained in the United
                                                            States. Alhaggagi spent the remainder of his
                                                            childhood going back and forth between Yemen,
                                                            where he lived with his mother, and California,
Judges: Before: MILAN D. SMITH, JR. and                     where he lived with his father. In both places,
ANDREW D. HURWITZ, Circuit Judges, and

                                                            * The  Honorable David A. Ezra, United States District Judge
                                                            for the District of Hawaii, sitting by designation.

                                                    Page 2 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 4 of 15
                               2020 U.S. App. LEXIS 33309, *4

Alhaggagi had a strained relationship with his          strychnine and distributing it on Halloween. He
parents, who raised their children in an observant      claimed to have ordered strychnine online using a
Muslim household.                                       fake credit card, of which he sent a screenshot to
                                                        the CHS, bragging that he engaged in identity theft
In 2009, Alhaggagi and his mother and siblings          and had his own device-making equipment to
returned to California to live with his father.         make fake credit cards. He said he would be able
Although he was raised in a Muslim home,                to receive deliveries of strychnine undetected, by
Alhaggagi was not religious and adhered to few          having packages shipped to an address that did
religious traditions. As an escape from his home        not belong to him and waiting at that address to
life, Alhaggagi began spending a lot of time on the     intercept the deliveries.
Internet, where his father had no insight into his
activities. He developed [*5] a sarcastic and           In Alhaggagi's view, all of this talk was "pure
antagonistic persona online, provoking people by        bullshit and full of absurdities and contradictions"—
comments he made on YouTube videos. He                  it was his "chat persona." One minute his persona
displayed these characteristics even when he was        was selling weapons, the next he claimed to need
not online—people could never tell whether he was       them, all in the same chatroom. His persona
serious.                                                allegedly had associates in Mexican cartels who
                                                        could get him grenades, bazookas, and RPGs,
                                                        offered to join a user in Brazil to attack the
II. The FBI Investigation                               Olympics, [*7] and was considering conducting
                                                        attacks in Dubai.
In 2016, at the age of 21, Alhaggagi began
participating in chatrooms, and chatting on             Not surprisingly, the FBI was alarmed by
messaging apps like Telegram, which is known to         Alhaggagi's statements and launched a months-
be used by ISIS. He chatted both in Sunni group         long investigation, including 24-hour surveillance of
chats sympathetic to ISIS and Shia group chats          Alhaggagi. The FBI had the CHS arrange for
that were anti-ISIS. He trolled users in both groups,   Alhaggagi to meet an undercover agent (UCE) in
attempting to start fights by claiming certain users    person, whom the CHS described as hating
were Shia if he was in a Sunni chatroom, or Sunni       "kuffar," non-believers of Islam, and being
if he was in a Shia chatroom, to try to get other       interested in carrying out a suicide mission. The
users to block them. He was expelled from               CHS encouraged and expressed interest in joining
chatrooms for inviting female users to chat, which      Alhaggagi's plans.
was against the etiquette of these chatrooms, as
participants in those chats followed the Islamic        At the UCE's request, Alhaggagi met with the UCE
custom of gender segregation.                           on several occasions in late July and early August
                                                        2016. Alhaggagi shared the same plans he had
In one Sunni chatroom, in late July 2016,               discussed with the CHS on Telegram. The two
Alhaggagi caught the attention of a confidential        discussed bomb-making, a topic in which the UCE
human source (CHS) for the FBI when he                  claimed to have experience. On a second
expressed interest in purchasing weapons. In            occasion, Alhaggagi met with the UCE to visit a
chats with the CHS, Alhaggagi made many claims          storage space where the UCE had allegedly
about his ability to procure weapons, explaining        arranged to store supplies they needed to carry out
that he had friends in Las Vegas who [*6] would         the attacks. Alhaggagi offered to help purchase
buy firearms and ship them to him via FedEx or          bomb-making materials, and on the drive there and
UPS. Alhaggagi also made disturbing claims              back, he and the UCE continued to speak of their
suggesting he had plans to carry out attacks            many plans, discussing car bombs, targeting AT&T
against "10,000 ppl" in different parts of the Bay      Park, and Alhaggagi's plan to join a local police
Area by detonating bombs in gay nightclubs in San       department so he could more easily obtain
Francisco, setting fire to residential areas of the     weapons. On a [*8] third occasion, the UCE met
Berkeley Hills, and lacing cocaine with the poison

                                                Page 3 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 5 of 15
                               2020 U.S. App. LEXIS 33309, *8

again with Alhaggagi at the storage locker, where      "Brother, do you support the Caliphate State?" and
the FBI had left several barrels of mock explosives.   Alhaggagi responded, "of course." On November
In the moment, Alhaggagi expressed excitement          15, 2016, a Telegram user called Abu Muharib
upon seeing the explosives, and on the drive back,     Iraqi1 introduced himself to Alhaggagi, said he was
he pointed out places he believed would be good        sent from a supporter of the caliphate, and asked
targets for bombs.                                     Alhaggagi to open Twitter accounts. Alhaggagi
                                                       agreed, believing he needed to curry favor with
After that meeting, however, Alhaggagi began           certain users to continue his trolling and retaliatory
distancing himself from the CHS on Telegram and        games. [*10] He opened Twitter and Gmail
the UCE. He told the district court that upon seeing   accounts and passed along the account
the explosives, "it only hit me at that moment that    information. Some of the accounts Alhaggagi
I've been talking to these people for far too long     opened were later used to report ISIS attacks in
and had no idea what I've gotten myself into and       Mosul, Iraq, destroyed tanks, planes, and
now I'm kinda freaked out . . . I never took it        Humvees, and the deaths of Peshmerga and Iraqi
seriously and I never realized how serious he was      soldiers. The posts were attributed to Amaq, which
until he was ready to make a bomb (so I believed       is known to be ISIS's propaganda organization.
at the time) which I wanted no part of!"
                                                       The FBI search also revealed that Alhaggagi had
From late August to September 2016, Alhaggagi          at some point accessed a bomb-making manual he
skipped meetings intended to practice the attacks      had previously downloaded and exchanged
with the UCE, and ignored many attempts by the         messages with users on Telegram about bomb-
UCE to contact him. On September 23, 2016, the         making. It revealed a powerpoint presentation
UCE approached Alhaggagi on the street and             about strychnine and internet searches around
asked if they could share a meal. Alhaggagi            mid-October for large Halloween events. Other
agreed, but said he needed to get something from       internet history revealed searches for information
his house first. He never returned to meet the         on flammable liquids, rocket igniters, electric
UCE, and they never communicated with each             matchers, and sulfuric acid. Alhaggagi had also
other [*9] again.                                      posted in chatrooms materials about jihadist
                                                       courses, instructions to build a napalm bomb and
                                                       chloroform, and links to a training video for ISIS
III. Alhaggagi's Arrest, Indictment, and Guilty
                                                       supporters about how to assist in cyberattacks.
Plea
                                                       On July 18, 2018, Alhaggagi pled guilty without a
On November 29, 2016, Alhaggagi was arrested
                                                       plea agreement to the four counts alleged in the
on identity theft charges, and the FBI searched his
                                                       indictment: Count One, attempting to provide
home. Searches of Alhaggagi's electronic devices
                                                       material support to a designated foreign terrorist
indicated that about a month after cutting ties with
                                                       organization, [*11] 18 U.S.C. § 2339B(a)(1);
the UCE, Alhaggagi began chatting online with
                                                       Count 2, possessing device-making equipment, 18
people whom he believed to be ISIS members in a
                                                       U.S.C. § 1029(a)(4); Count 3, using an
particular chatroom with posts from ISIS
                                                       unauthorized access device, 18 U.S.C. §
supporters and people expressing hate toward the
                                                       1029(a)(2); and Count 4, aggravated identity theft.
United States and Syrian and Iraqi governments.

Around that time, Alhaggagi agreed on two
occasions to open social media and email
accounts for purported ISIS members. Specifically,
on October 31, 2016, Alhaggagi opened a                1 Abu  Muharab Iraqi, a 17-year-old, was later captured and
Facebook, Twitter, and Gmail account and passed        interviewed by FBI agents in Iraq. He confirmed that he swore
the account information on to the person with          an oath of allegiance to Abu Bakr al-Baghdadi, the deceased
                                                       leader of ISIS, and recognized Alhaggagi by one of his
whom he was chatting. That person asked him,
                                                       usernames.

                                               Page 4 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM      document 37-1 filed 11/05/20 page 6 of 15
                              2020 U.S. App. LEXIS 33309, *11

IV. Sentencing                                                   enhancement.3 Reciting the definition of "federal
                                                                 crime of terrorism" from 18 U.S.C. § 2332b(g)(5),
The probation office prepared a presentence report               the court recognized that the crime of conviction,
(PSR), which concluded that the terrorism                        attempting to provide material support, was one of
enhancement, U.S.S.G. § 3A1.4, did not apply in                  the     enumerated      statutes   to    which   the
Alhaggagi's case. The PSR calculated the total                   enhancement applies. It concluded that the only
offense level at 26, with a 3-point reduction for                dispute was whether Alhaggagi's material support
acceptance of responsibility, and a Criminal History             offense "constituted an offense that is 'calculated
Category I. This put the guidelines range at 46-57               [1] to influence or affect the conduct of government
months, and the probation office recommended a                   by intimidation or coercion, or [2] to retaliate
48-month sentence.                                               against government conduct." [*13]
Alhaggagi presented the expert opinion of Dr. Marc               Evaluating the first prong, the district court
Sagemen, a forensic psychiatrist and anti-terrorism              concluded that Alhaggagi knew the social media
expert, who conducted a multi-day evaluation of                  and email accounts he opened would "influence or
Alhaggagi. Dr. Sagemen opined that Alhaggagi                     affect the conduct of government by intimidation or
was not radicalized, did not harbor anti-American                coercion." 18 U.S.C. § 2332b(g)(5)(A). The district
sentiment, and "demonstrates a lack of ideological               court reasoned that Alhaggagi need not have seen
commitment to jihad." Rather, Dr. Sagemen                        the anti-government posts in the Telegram
concluded Alhaggagi was an "immature young                       chatroom to understand the anti-government
man who bragged online about being a dangerous                   purpose of the accounts he opened because "what
terrorist to impress gullible young men                          other purpose would the accounts serve?" The
communicating with him."                                         district court further noted:
                                                                      Defendant splits hairs in asserting that "it can
In its sentencing memorandum, the government
                                                                      be safely presumed that he understood the
argued that the terrorism enhancement was
                                                                      accounts would be used (if at all) to spread
applicable, and calculated the total offense level at
                                                                      information sympathetic to ISIS. But he did not
38, with a criminal history [*12] category VI,
                                                                      know that they would be used to influence
yielding a guidelines range of 360-564 months.
                                                                      government        conduct    by  coercion     or
The government recommended a sentence of 396
                                                                      intimidation."        Spreading      information
months.
                                                                      sympathetic to ISIS strengthens ISIS, which
Following a two-day evidentiary hearing, the district                 combats       hostile    governments     through
court sentenced Alhaggagi to 164 months on                            intimidation and force. This is a rather
Count One, 164 months on Count Two, 120                               straightforward cause and effect, not nearly as
months on Count Three, and 24 months on Count                         convoluted as Defendant contends.
Four. The court ordered the sentences on Counts
                                                                 The district court, therefore, saw no difference
One, Two, and Three to run concurrently, and the
                                                                 between general propaganda and propaganda
sentence on Count Four to run consecutively, as
                                                                 aimed to influence or affect government conduct by
required by statute, for a total of 188 months.2 The
                                                                 intimidation and force. Accordingly, the court found
court also imposed a term of 10 years' supervised
                                                                 that the government demonstrated [*14] by clear
release on Count One and 3 years on each
                                                                 and convincing evidence that the terrorism
remaining count, to run concurrently.
                                                                 enhancement applied to Alhaggagi's sentence
In a separate written order, the district court
explained its application of the terrorism
                                                                 3 The   order also explained the district court's reasoning for
                                                                 departing from a criminal history category of VI, as provided by
                                                                 U.S.S.G. § 3A1.4, to a criminal history category of I. The
2 Alhaggagi   does not challenge the sentence on Count Four on   district court's well-reasoned decision on this point is not at
appeal.                                                          issue on appeal.

                                                         Page 5 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM      document 37-1 filed 11/05/20 page 7 of 15
                              2020 U.S. App. LEXIS 33309, *14

pursuant to the first prong.                                   from the elements of the underlying crime

With respect to the second prong, the court                    The terrorism enhancement, U.S.S.G. § 3A1.4,
concluded "for essentially the same reasons" that              imposes a significantly harsher punishment on
Alhaggagi had the specific intent to commit an                 those who commit certain types of crimes of
offense that was calculated to "retaliate against              terrorism. The enhancement increases a
government conduct." The court reasoned                        defendant's offense level to a minimum of 32 and
retaliation against government conduct "is one of              designates a defendant's criminal history category
the central features of ISIS," is "a central feature of        as Category VI, regardless of whether the
the propaganda ISIS distributes through social                 defendant has previously committed a crime.
media," and was "a theme in the chatroom                       U.S.S.G. § 3A1.4. To trigger this enhancement, the
Defendant frequented." The court thus concluded                government must prove elements distinct from
that opening social media accounts for ISIS to be              those of the crime of conviction, specifically that
used to "spread[] information sympathetic to ISIS[,]           the offense committed "involved, or was intended
strengthens ISIS and recruits adherents to ISIS,               to promote, a federal crime of terrorism." Id.
which leads to retaliation against governments with
acts of terror." Accordingly, it found that Alhaggagi          The term "federal crime of terrorism" is defined as
had the specific intent to commit an offense that              "an offense that is . . . calculated to influence or
was calculated to "retaliate against government                affect the conduct of government by intimidation or
conduct."                                                      coercion, or to retaliate against government
                                                               conduct," 18 U.S.C. § 2332b(g)(5)(A), and that "is
Alhaggagi timely appealed his sentence.                        a violation of" certain enumerated statutes, 18
                                                               U.S.C. § 2332b(g)(5)(B). Both parts of §
                                                               2332b(g)(5)    must      be    satisfied    for  the
JURISDICTION AND STANDARDS OF REVIEW                           enhancement [*16] to apply. See United States v.
                                                               Tankersley, 537 F.3d 1100, 1113 (9th Cir. 2008);
We have jurisdiction pursuant to 28 U.S.C. § 1291.
                                                               United States v. Parr, 545 F.3d 491, 504 (7th Cir.
"We review a district court's construction and
                                                               2008).
interpretation of the Guidelines de novo and its
application of the Guidelines to [*15] the facts for           The material support statute, by contrast, requires
abuse of discretion." United States v. Simon, 858              proof that a defendant attempted to, conspired to,
F.3d 1289, 1293 (9th Cir. 2017) (en banc)                      or did provide "material support or resources to a
(alteration and citation omitted).                             foreign terrorist organization," knowing "that the
                                                               organization is a designated terrorist organization"
                                                               or "that the organization has engaged or engages
ANALYSIS
                                                               in terrorism." 18 U.S.C. § 2339B(a)(1). It is
In this appeal, we consider whether the district               possible for a defendant to provide material
court abused its discretion in applying the terrorism          support to a terrorist group in violation of 18 U.S.C.
enhancement in sentencing Alhaggagi.4                          § 2339B(a)(1) without intending that the support or
                                                               resources would influence, affect, or retaliate
                                                               against government conduct to satisfy the first
I. Distinguishing the terrorism enhancement                    prong of the definition of federal crime of terrorism.
                                                               See, e.g., United States v. Chandia (Chandia I),
                                                               514 F.3d 365, 376 (4th Cir. 2008).
4 Alhaggagi also argued on appeal that the district court      The     enhancement,       therefore,   does      not
committed procedural error by not articulating the reasoning
                                                               automatically apply to all material support offenses.
for the sentences on Counts Two and Three, and that the
sentences are substantively unreasonable. Because we           Congress created this distinction in order to punish
remand for resentencing, we need not consider those            certain dangerous terrorists more severely than
arguments.

                                                      Page 6 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM      document 37-1 filed 11/05/20 page 8 of 15
                              2020 U.S. App. LEXIS 33309, *16

persons who committed non-violent crimes. See                   understood as imposing a requirement 'that the
Tankersley, 537 F.3d at 1113. Thus, to warrant a                underlying felony [be] calculated to influence or
substantial increase in punishment pursuant to the              affect the conduct of government by intimidation or
terrorism enhancement, a defendant must have the                coercion, or to retaliate against government
requisite intent necessary to satisfy the definition of         conduct." [*18] Id. (quoting Stewart, 590 F.3d at
federal crime of terrorism, beyond the intent                   138).6
required to establish a violation of the material
support statute.                                                Against that backdrop, we consider whether the
                                                                evidence supports a finding that Alhaggagi's
                                                                conduct meets the definition of federal crime of
II. The terrorism enhancement requires [*17]                    terrorism required for § 3A1.4 to apply.
examining the specific intent with respect to
the offense of conviction
                                                                III. The terrorism enhancement does not apply
The parties agree, consistent with the district                 in this case
court's decision and those of our sister circuits that
have addressed the issue, that § 2332b(g)(5)(A)                 The parties do not dispute that Alhaggagi's
imposes a specific intent requirement. See, e.g.,               conviction satisfies the second prong of the
United States v. Hassan, 742 F.3d 104, 148-49                   definition of federal crime of terrorism. The crime of
(4th Cir. 2014); United States v. Wright, 747 F.3d              conviction here—attempt to provide material
399, 408 (6th Cir. 2014); United States v.                      support in violation of 18 U.S.C. § 2339B(a)(1)—is
Mohamed, 757 F.3d 757, 760 (8th Cir. 2014);                     one of the enumerated statutes in 18 U.S.C. §
United States v. Stewart, 590 F.3d 93, 138 (2d Cir.             2332b(g)(5)(B).
2009) ("[C]omission of a federal crime of terrorism .
. . incorporates a specific intent requirement.")               The remaining question is whether Alhaggagi's
(quoting Chandia I, 514 F.3d at 376 (cleaned up)).              conduct satisfies the first prong: whether his
                                                                attempt to provide material support to a terrorist
We agree with this interpretation of § 2332b(g)(5)              organization by opening social media accounts
and the reasoning of our sister circuits in adopting            was "calculated to influence or affect the conduct
it.5 As the Second Circuit explained, § 2332b(g)(5)             of government by intimidation or coercion, or to
"does not require proof of a defendant's particular             retaliate against government conduct." 18 U.S.C. §
motive," which is "concerned with the rationale for             2332b(g)(5)(A). The parties agree it was the
an actor's particular conduct." United States v.                government's burden to prove that element by
Awan, 607 F.3d 306, 317 (2d Cir. 2010). Rather,                 clear    and    convincing   evidence,    because
"'[c]alculation' is concerned with the object that the
actor seeks to achieve through planning or
                                                                6 The   government argues Alhaggagi's acts and statements
contrivance." Id. The appropriate focus thus is not
                                                                related to the attacks he purportedly planned throughout the
"on the defendant, but on his 'offense,' asking
                                                                Bay Area are circumstantial evidence of him opening the
whether it was calculated, i.e., planned—for                    accounts with the specific intent to influence or affect
whatever reason or motive—to achieve the stated                 government by intimidation or coercion. This argument
object." Id. In other words, 2332b(g)(5) "is better             misunderstands the text of the terrorism enhancement, which
                                                                explicitly requires the underlying offense—the offense that
                                                                violates one of the enumerated crimes in the second prong—
                                                                be calculated to influence or affect government conduct. See
5 Although  we previously acknowledged that the terrorism       18 U.S.C. § 2332b(g)(5)(A). Thus, in determining whether the
enhancement requires a showing of intent, Tankersley, 537       terrorism enhancement applies here, the court must analyze
F.3d at 1113, we did not decide the level of intent required.   whether Alhaggagi provided material support with the specific
See id. (holding a sentence was not per se unreasonable         intent of influencing or affecting government conduct. See 18
where the terrorism enhancement was inapplicable but the        U.S.C. § 2332b(g)(5)(A). Alhaggagi's specific intent from other
district court imposed a twelve-level upward departure to       unrelated offenses is not sufficient to trigger the enhancement
mirror the punishment had the enhancement applied).             under § 3A1.4.

                                                       Page 7 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM      document 37-1 filed 11/05/20 page 9 of 15
                              2020 U.S. App. LEXIS 33309, *18

application of the enhancement here increased the       acts." Id. at 12. Section 3A1.4, in contrast, requires
guidelines range from a low end of 51 months to a       the defendant's specific intent that the offense
low end of 324 months, an increase of over 22           "influence or affect the conduct of government by
years. See United States v. Jordan, 256 F.3d 922,       intimidation     or   coercion."    18    U.S.C.     §
926 (9th Cir. 2001).                                    2332b(g)(5)(A).

Alhaggagi contends the district court erred in          In cases involving violent acts of terrorism, specific
applying     the    terrorism [*19]    enhancement      intent is relatively easy to identify, either from the
because it centered its analysis on ISIS, not on        statements or admissions of the defendant or the
Alhaggagi's conduct or mental state. The                nature of the offense.7 But, where the conduct
enhancement, Alhaggagi argues, specifically             underlying the conviction does not involve violent
requires the district court to consider the latter,     terrorist acts, as is true in many material support
whereas the offense itself implicates the former.       cases, those "acts cannot, standing alone, support
Alhaggagi concludes that because the district court     application of the terrorism enhancement."
failed to determine whether he knew how the             Chandia I, 514 F.3d at 376. In such cases,
accounts he opened were to be used, it could not        evidence beyond the facts underlying the offense
find that he specifically intended that the accounts    conduct must reflect that the defendant had the
be used to coerce or intimidate a government. We        enhancement's requisite intent.8
agree.
                                                        The Second Circuit's decision in United States v.

A. Calculated to influence or affect the conduct
of government by intimidation or coercion               7 See,  e.g., United States v. Mandhai, 375 F.3d 1243, 1247
                                                        (11th Cir. 2004) (upholding application of § 3A1.4 where the
Alhaggagi opened six social media accounts on           defendant "admitted he was planning to blow up electrical
two occasions for people he understood to be ISIS       sites and then demand the release of Muslim prisoners and
sympathizers. The district court concluded that this    changes to the U.S. Middle East policy"); United States v.
conduct was calculated to influence or affect           McDavid, 396 F. App'x 365, 372 (9th Cir. 2010) (terrorism
                                                        enhancement applied for conspiring to bomb federal facilities
government conduct by intimidation or coercion
                                                        where defendant and his co-conspirators "discussed a number
because Alhaggagi knew he was providing support         of different ways to disrupt the government and the economy"
to ISIS sympathizers and he knew that ISIS is a         and defendant "had clearly expressed his goals and objectives
terrorist organization.                                 in disrupting the government"); Wright, 747 F.3d at 410
                                                        (terrorism enhancement applied for attempting to bomb a
The district court's logic holds true in the broadest   bridge); United States v. Dye, 538 F. App'x 654, 666 (6th Cir.
sense—any support given to a terrorist                  2013) (enhancement applied given "natural inference" that
                                                        defendant intended to retaliate against court for charges
organization ultimately inures to the benefit of its
                                                        pending against him when he firebombed the chambers of a
terrorist purposes. See Holder v. Humanitarian          judge presiding over those cases).
Law Project, 561 U.S. 1, 29 (2010). This
                                                        8 Compare    Mohamed, 757 F.3d at 760 (enhancement applied
reasoning, however, misses the mark in the
context of the terrorism enhancement [*20]              to conviction for conspiracy to provide material support to
                                                        terrorists in violation 18 U.S.C. § 2339A(a) where defendant
because it fails to properly differentiate between
                                                        assisted men who were traveling to Somalia "so that the men
the intent required to sustain a material support       could fight against Ethiopian troops who were in Somalia
conviction pursuant to 18 U.S.C. § 2339B(a)(1)          assisting the internationally-recognized Transitional Federal
and the intent required to trigger the terrorism        Government"), with United States v. Arnaout, 431 F.3d 994,
enhancement pursuant to U.S.S.G. § 3A1.4. As            997-98, 1002 (7th Cir. 2005) (enhancement did not apply to
explained above, the material support statute           conviction of a charity director who used donated funds to
                                                        provide supplies to Bosnian and Chechen soldiers, given that
requires only that the defendant have "knowledge
                                                        there was no evidence defendant "intended the donated boots,
of the foreign group's designation as a terrorist       uniforms, blankets, tents, X-ray machine, ambulances, nylon
organization or the group's commission of terrorist     or walkie talkies to be used to promote a federal crime of
                                                        terrorism").

                                                Page 8 of 14
  USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 10 of 15
                              2020 U.S. App. LEXIS 33309, *20

Stewart is instructive. [*21] 590 F.3d at 93. In                 account will be used; whereas it is difficult to
Stewart, defendant Mohammed Yousry served as                     imagine someone bombing a government building
a translator between a convicted terrorist and his               without knowing that bombing would influence or
legal team. Some of these translated messages                    affect government conduct. The district court's
concerned the terrorist's support for the termination            "cause and effect" reasoning is insufficient
of a cease-fire and a return to violence between al-             because the cause—opening social media
Gama'a, a terrorist organization in Egypt, and the               accounts—and the effect—influencing government
Egyptian government. Id. at 103-07. Yousry was                   conduct by intimidation or coercion—are much too
ultimately convicted of providing and concealing                 attenuated to warrant the automatic triggering of
material support to that conspiracy in violation of              the enhancement. Instead, to properly apply the
18 U.S.C. § 2339A. Id. at 108. The district court,               enhancement, the district court had to determine
however, did not apply the terrorism enhancement                 that [*23] Alhaggagi knew the accounts were to be
to Yousry's conviction, finding that "he did not act             used to intimidate or coerce government conduct.
with the requisite state of mind." Id. at 136. On                See Awan, 607 F.3d at 317-18; Chandia I, 514
appeal, the Second Circuit agreed. Id. at 136-37.                F.3d at 376.
The court held that, despite Yousry's proximity to
the messaging scheme and the scheme's role in                    The district court did not make sufficient factual
benefiting al-Gama'a, the government failed to                   findings concerning Alhaggagi's knowledge of how
show that Yousry sought to influence or affect the               the accounts he opened were to be used. Although
conduct of government. Id. at 138.                               Alhaggagi participated in a chatroom replete with
                                                                 posts praising ISIS, denouncing the United States,
Similarly, Alhaggagi's actions—even though the                   and planning "to kindle strife and chaos" in the
social media accounts inured to the benefit of ISIS              United States through Twitter, there is no evidence
and its terrorist purpose in the long run—are not                that Alhaggagi saw those posts, opened the
accompanied by the necessary mental state to                     accounts because of those posts, or had contact
trigger the enhancement. The district court abused               with the authors of the posts. Furthermore,
its discretion in concluding otherwise.                          Alhaggagi himself did not post to the social media
                                                                 accounts, he did not control how those accounts
The district court's conclusion rests on the                     would      be     used,   and     his    statements
erroneous [*22] assumption that in opening the                   contemporaneous to the opening of the accounts
social media accounts for ISIS, Alhaggagi                        demonstrate that he did not know how the
necessarily understood the purpose of the                        accounts would be used. (Muharib: "I think you
accounts was "to bolster support for ISIS's terrorist            read about the [social media campaign] that I want,
attacks on government and to recruit adherents."9                brother." Alhaggagi: "No, I did not read about it.").
Unlike conspiring to bomb a federal facility,                    While he expressed his support for ISIS in
planning to blow up electrical sites, attempting to              conversations about creating the account, he did
bomb a bridge, or firebombing a courthouse—all of                not indicate that he hoped or intended that those
which have triggered the enhancement—opening a                   accounts would be used to spread any specific
social media account does not inherently or                      type of content. See Awan, 607 F.3d at 317
unequivocally constitute conduct motivated to                    ("'Calculation' is concerned with the [*24] object
"affect or influence" a "government by intimidation              that the actor seeks to achieve through planning or
or coercion." 18 U.S.C. § 2332b(g)(5)(A). In other               contrivance.").10
words, one can open a social media account for a
terrorist organization without knowing how that
                                                                 10 Alhaggagi's case is therefore distinguishable from the cases
                                                                 on which the government relies, where the evidence
9 Thegovernment makes a similar argument for the first time      underlying the offenses includes defendants' statements
on appeal, that "[a]iding ISIL's social media operation is, in   specifically demonstrating the intent to intimidate and coerce
and of itself, an act calculated to influence or affect the      government conduct. See United States v. Ali, 799 F.3d 1008,
conduct of government through intimidation or coercion."         1016, 1031-32 (8th Cir. 2015) (material support conviction for

                                                        Page 9 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 11 of 15
                               2020 U.S. App. LEXIS 33309, *24

                                                                    [on the U.S. Special Mission in Benghazi] in order
B. Calculated to retaliate against government                       to retaliate against the U.S. government for its
conduct                                                             presence in Libya.").

Alhaggagi further disputes the district court's                     Here, the district court relied on "essentially the
conclusion that in opening the social media                         same reasons" that it found supported the
accounts, he had the specific intent to retaliate                   "influence or affect" prong to find the retaliation
against government conduct.                                         prong satisfied. The court reasoned that retaliation
                                                                    against government conduct is a "central features
Cases applying the retaliation prong rely on                        of ISIS," is "a central feature of the propaganda
evidence that the defendant intended to respond to                  ISIS distributes through social media," and was "a
specific government action. For example, in United                  theme in the chatroom Defendant frequented." The
States v. Van Haften, the defendant, a registered                   court thus concluded that opening social media
sex offender, was apprehended while travelling to                   accounts for ISIS to be used to "spread[]
Turkey to try to join ISIS. 881 F.3d 543 (7th Cir.                  information sympathetic to ISIS[,] strengthens ISIS
2018). His Facebook posts and notes reflected his                   and recruits adherents to ISIS, which leads to
belief that the United States government had                        retaliation against governments with acts of terror."
ruined his life by placing him on the sex offender
registry. Id. at 544-45. The district court concluded               While providing support to terrorist groups
that he "sought to join ISIS, at least in part,                     inevitably strengthens their ability to retaliate
because he wanted to retaliate against the                          against government conduct, it is not enough that
government for its treatment of Muslims in general                  such support will generally "lead[] to" more acts of
and specifically for its treatment of [the defendant]               terrorism. That reasoning does not distinguish
as a designated sex offender." Id. at 544. See also                 between conduct that satisfies the material support
United States v. Salim, 549 F.3d 67, 76-77 (2d Cir.                 statute and the specific intent required to establish
2008) (finding the retaliation prong satisfied where                calculated retaliation for purposes of the terrorism
the defendant's attack "was in retaliation for judicial             enhancement. We instead look [*26] to whether
conduct denying [the d]efendant's applications or                   the offense itself is "calculated . . . to retaliate
substitution of counsel"); United States v. Abu                     against government conduct." 18 U.S.C. §
Khatallah, 314 F. Supp. 3d 179, 198 (D.D.C. 2018)                   2332b(g)(5)(A).
(finding that the defendant "joined [*25] the attack
                                                                    Thus, for the reasons explained above, the district
                                                                    court abused its discretion by failing to find
sending money to al Shabaab in Somalia triggered terrorism
                                                                    Alhaggagi committed the underlying offense with
enhancement      where     al   Shabaab      leaders     directly
communicated to defendants about victorious battles and             the specific intent to retaliate against government
suicide bombings, defendants vocally supported and                  conduct. Specifically, the district court did not find
expressed gratitude for al Shabaab's anti-government effort,        sufficient facts to indicate that Alhaggagi's opening
and defendants raised funds to support that effort); United         of social media accounts was intended to retaliate
States v. Chandia (Chandia II), 675 F.3d 329, 332, 334 (4th         against government conduct. The district court did
Cir. 2012) (enhancement applied to material support
                                                                    not find that Alhaggagi harbored retaliatory intent
conviction where defendant assisted a known leader of LET by
helping secure equipment for LET, assisting the leader "in          against any particular government, or that he
shipping paintballs to Pakistan for LET use in military training    posted retaliatory messages from the social media
operations," and discussing "the training that occurred at the      accounts he created, that he had a particular
LET camp and [the necessary] clothing"); United States v. El-       purpose in mind as to how the accounts would be
Mezain, 664 F.3d 467, 485, 487, 571 (5th Cir. 2011)                 used, or that he knew how ISIS sympathizers
(enhancement applied to material support conviction of
                                                                    would use them. The district court's reasoning
officers and directors of fundraising arm of Hamas where
defendants'     statements     in    organization     meetings      instead focused on ISIS's conduct, and that
"demonstrated the defendants' support for Hamas's goal of           retaliation was a theme in the chatroom Alhaggagi
disrupting the Oslo accords and the peace process, as well as       visited. Generally assisting a terrorist organization
their agreement with Hamas's goals of fighting Israel").

                                                          Page 10 of 14
    USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 12 of 15
                                2020 U.S. App. LEXIS 33309, *26

with social media does not necessarily                  U.S.C. § 2332b(g)(5)(B)(i). Thus, the critical [*28]
demonstrate an intention that the accounts are to       issue is whether he committed that offense with the
be used to retaliate against a government, and          specific intent to achieve one of the objectives
there is no evidence that Alhaggagi sought              stated in § 2332b(g)(5)(A). See United States v.
revenge on any particular government [*27] or for       Awan, 607 F.3d 306, 317 (2d Cir. 2010).
any specific government conduct. We therefore
conclude that clear and convincing evidence does        The district court found that the government met its
not establish Alhaggagi opened social media             burden of proving that intent by clear and
accounts calculating that they would be used to         convincing evidence. We review the district court's
retaliate against government action, and the district   factual findings for clear error and its application of
court erred by applying the sentencing                  the Guidelines to those facts for abuse of
enhancement.                                            discretion. United States v. George, 949 F.3d
                                                        1181, 1184 (9th Cir. 2020). Applying this highly
                                                        deferential standard of review, I cannot find that
CONCLUSION                                              the district court erred.

We conclude that the district court abused its
discretion in applying the terrorism enhancement to     II
Alhaggagi's sentence. We vacate Alhaggagi's
sentence and remand for resentencing.

VACATED AND REMANDED.                                   A

Dissent by: HURWITZ                                     Alhaggagi came to the attention of the FBI in July
                                                        2016 after posting in a private chatroom about
                                                        acquiring weapons from an individual associated
                                                        with ISIS. Over the next week, Alhaggagi engaged
Dissent                                                 in several conversations with an FBI source.
                                                        Alhaggagi initially urged the source to travel with
                                                        him to Syria to join ISIS, but eventually focused on
HURWITZ, Circuit Judge, dissenting:                     plans for terrorist attacks in the Bay Area. These
                                                        plans included detonating bombs at crowded
In light of the evidence, the district court did not    locations, setting fire to the Berkeley Hills, and
abuse its discretion in applying the terrorism          distributing strychnine-laced cocaine in San
enhancement to Amer Alhaggagi's sentence. I             Francisco nightclubs. After the source offered to
therefore respectfully dissent.                         introduce Alhaggagi to a purported ISIS
                                                        sympathizer who was in fact an undercover FBI
                                                        agent, Alhaggagi eagerly agreed to a meeting.
I
                                                        During [*29] his first meeting with the undercover
The terrorism enhancement in the Sentencing             agent, Alhaggagi discussed the logistics of his
Guidelines applies to a "felony that involved, or       planned attacks in detail, expressing interest in the
was intended to promote, a federal crime of             agent's supposed bomb-making experience.
terrorism." U.S.S.G. § 3A1.4. A federal crime of        Alhaggagi showed the undercover agent a fake
terrorism is defined in relevant part in 18 U.S.C. §    credit card he claimed to have used to order
2332b(g)(5) as an enumerated offense "calculated        strychnine and a fake driver's license he planned to
to influence or affect the conduct of government by     use to rent a locker to store materials in
intimidation or coercion." Alhaggagi was convicted      preparation for the attacks. As the two explored
of an enumerated offense, attempting to provide         Berkeley in the agent's car, Alhaggagi identified
material support to a terrorist organization. See 18    various locations he wanted to attack. Alhaggagi

                                               Page 11 of 14
  USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 13 of 15
                              2020 U.S. App. LEXIS 33309, *29

hoped that his attacks would "make it to the point     accessed only a few days before Alhaggagi's
where every American here . . . thinks twice or        arrest, research on strychnine, an ISIS propaganda
three times before he leaves his home."                magazine, and a video of Alhaggagi speaking
                                                       while recording a car burning on the side of a
About a week later, Alhaggagi met the undercover       highway. In the video, Alhaggagi issued a warning
agent to inspect a storage locker. Alhaggagi           to all Americans, claiming he had killed a police
detailed the steps he had taken to carry out the       officer and set fire to the officer's vehicle as part of
attacks since the previous meeting. Alhaggagi          a soldier's mission on behalf of ISIS.
claimed, for example, he had obtained cocaine,
identified AT&T Park as a possible attack location
because it was always crowded, and researched          B
cell phone detonators, car bombs, and backpack
bombs because they offered the best opportunity        After Alhaggagi pleaded guilty, the district court
to escape. Alhaggagi volunteered to collect            held a two-day evidentiary sentencing hearing.
supplies for the attacks and bring them to the         Although Alhaggagi claimed he never seriously
storage locker. Alhaggagi then [*30] marveled at       intended to commit acts of terrorism, the court
the possibility that "the whole state would shut       found to the contrary, citing his extensive
down," claiming that they would be responsible for     preparations to carry out the planned attacks. The
"the biggest attack . . . in America since Pearl       court also observed that Alhaggagi's statements to
Harbor."                                               the undercover officer and constant references to
                                                       his violent plans evidence "a total lack of empathy."
The undercover agent subsequently met with             The district court therefore applied the terrorism
Alhaggagi once again to visit the storage locker.      enhancement.
On the drive there, Alhaggagi described a plan for
a coordinated attack in which he would park a car      The district court later issued a written order
bomb outside a San Francisco nightclub and then        explaining its decision. The court incorporated its
place backpack bombs throughout the East Bay.          remarks [*32] from sentencing about Alhaggagi's
When the two arrived at the storage locker, the        "dangerousness and stark lack of empathy for the
undercover agent showed Alhaggagi several              people of his community, as well as his
barrels containing mock explosives; Alhaggagi          understanding of ISIS." Addressing the provision of
responded with excitement. Alhaggagi told the          social media and email accounts (the offense
undercover agent that he wanted to match the           conduct), the court observed that Alhaggagi had
death toll of the September 11 attacks.                admitted to creating these accounts for members
                                                       of ISIS who had approached him after he posted
Alhaggagi broke off contact with the undercover        pro-ISIS messages in an ISIS chatroom. The court
agent and the FBI source in mid-August 2016 after      concluded that the offense conduct was consistent
concluding that the undercover agent worked for        with Alhaggagi's support of ISIS, including its aims
the government. But, Alhaggagi continued to            of intimidating and retaliating against hostile
engage in illegal activity until his arrest in         governments.
November 2016. During a search of his residence,
the government discovered an SD card, which
contained a suicide note detailing attack plans        III
virtually identical to those previously shared. The
government       also     discovered    dozens    of   Because the issue of intent is highly fact specific,
encrypted [*31] messages in which Alhaggagi            we must view the record cumulatively and with
volunteered to open social media and email             significant deference to the district court. See, e.g.,
accounts for members of ISIS. On Alhaggagi's           United States v. Stafford, 782 F.3d 786, 792 (6th
electronic devices, the government found an ISIS-      Cir. 2015); United States v. Siddiqui, 699 F.3d 690,
produced bomb-making manual that had last been         709 & n.14 (2d Cir. 2012). "A district court need not
                                                       wait for the defendant to confess a specific intent

                                               Page 12 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 14 of 15
                               2020 U.S. App. LEXIS 33309, *32

to influence the government. The court can find                      Alhaggagi admitted that he believed that
this intent based on circumstantial evidence and                     these [*34] individuals were ISIS supporters and
reasonable inferences from the facts presented."                     "understood that these accounts might be used to
United States v. Wright, 747 F.3d 399, 419 (6th                      disseminate statements sympathetic to ISIS."
Cir. 2014). The cases therefore focus on the                         Other evidence revealed that Alhaggagi was
defendant's support of the terrorist organization                    familiar with ISIS propaganda, as he possessed an
and awareness that the offense conduct works in                      issue of ISIS's Dabiq magazine, which was replete
furtherance of the organization's goals. See, e.g.,                  with praise for ISIS's fight against foreign
United States v. Ali, 799 F.3d 1008, 1031-32 (8th                    governments.2 Placed in context, the offense
Cir. 2015); Wright, 747 F.3d at 419; United States                   conduct was consistent with a larger pattern of
v. Hassan, 742 F.3d 104, 149-50 (4th Cir. 2014);                     behavior in which Alhaggagi supported the most
United States v. El-Mezain, 664 F.3d 467, 571 (5th                   violent aspects of ISIS's ideology.3
Cir. 2011); Awan, 607 F.3d at 317-18.
                                                                     I do not dispute that the district court could have
There was ample evidence from which the                              reached a contrary conclusion on this record, but
district [*33] court could conclude that Alhaggagi                   our job is limited—even in cases involving
intended to support ISIS's terrorist activities.                     heightened burdens of proof—to determining
Alhaggagi initially tried to recruit the FBI source to               whether a reasonable trier of fact could have
travel with him to fight on behalf of ISIS. After                    reached the conclusions at issue. See United
abandoning that idea, Alhaggagi repeatedly shared                    States v. Gasca-Ruiz, 852 F.3d 1167, 1173 (9th
a set of plans for terrorist attacks in the Bay Area.                Cir. 2017) (en banc). Because the district court's
Alhaggagi stated that the planned attacks were                       conclusion was based on substantial evidentiary
designed to instill fear in Americans, and cause                     support, I respectfully dissent.4
drastic government reaction. Alhaggagi also
possessed a myriad of ISIS-related material,
including an ISIS-produced bomb-making manual                        2 Although Alhaggagi now argues that not all of ISIS's social
and a video in which he pledged to fight Americans                   media presence relates to its terrorist activity, none of the
on behalf of ISIS. In light of the steps taken to carry              evidence he offers on appeal was before the district court. See
out the planned attacks, the district court did not                  United States v. Geozos, 870 F.3d 890, 895 (9th Cir. 2017)
clearly err in rejecting Alhaggagi's contention that                 (explaining that we are typically limited to the evidence before
                                                                     the sentencing court).
he never seriously aligned himself with ISIS.1
                                                                     3 Because  there was sufficient evidence that Alhaggagi knew
The district court also reasonably inferred that
                                                                     the aims of ISIS included influencing and affecting the conduct
Alhaggagi knew that the social media and email                       of the government by intimidation and coercion, I do not
accounts would be used to influence or affect the                    address the district court's conclusion that the offense conduct
conduct of government. See Awan, 607 F.3d at                         was also intended to retaliate against government conduct.
317-18. In the factual basis for his plea, Alhaggagi                 See 18 U.S.C. § 2332b(g)(5)(A).
explained that he was contacted by two ISIS                          4 The  majority does not address Alhaggagi's other challenges
supporters to open those accounts after they saw
                                                                     to his sentence; I would reject them. The district court did not
him post pro-ISIS messages in an ISIS chatroom.                      erroneously impose an above Guidelines sentence on the
                                                                     non-material support counts. The district court was required to
                                                                     conduct a combined offense level calculation and then use
1 Even   assuming that Alhaggagi's views were in some respect        that offense level to determine the appropriate sentence on
inconsistent with ISIS's ideology, that does not preclude a          each count. See United States v. Moreno-Hernandez, 48 F.3d
finding that he supported the organization. See United States        1112, 1117-18 (9th Cir. 1995). The sentence on the material
v. Van Haften, 881 F.3d 543, 544-45 (7th Cir. 2018); see also        support count was not substantively unreasonable because
United States v. Young, 916 F.3d 368, 378-79 (4th Cir. 2019)         the record "reflects rational and meaningful consideration of
("Other circuits have recognized that seemingly inconsistent         the" sentencing factors. United States v. Ressam, 679 F.3d
belief in a terrorist group's ideology does not preclude a finding   1069, 1089 (9th Cir. 2012) (en banc) (cleaned up). While
by a court that a defendant either supported that group in a         acknowledging the statements from members of the
criminal fashion or was predisposed to do so.").                     community on Alhaggagi's behalf, the district court analyzed

                                                           Page 13 of 14
   USDC IN/ND case 2:19-cr-00159-PPS-JEM       document 37-1 filed 11/05/20 page 15 of 15
                               2020 U.S. App. LEXIS 33309, *34




  End of Document




the circumstances of the offense and determined that the
sentence was necessary to protect the public. The district
court was not prohibited from considering uncharged conduct
in arriving at a sentence. See United States v. Fitch, 659 F.3d
788, 795, 797, 799 (9th Cir. 2011).

                                                         Page 14 of 14
